Name: 87/173/EEC: Commission Decision of 2 March 1987 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  regions of EU Member States;  agricultural policy;  regions and regional policy
 Date Published: 1987-03-13

 Avis juridique important|31987D017387/173/EEC: Commission Decision of 2 March 1987 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 070 , 13/03/1987 P. 0060 - 0060*****COMMISSION DECISION of 2 March 1987 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic) (87/173/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1) as last amended by Council Regulation Regulation (EEC) No 2224/86 (2) and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85 the Government of the United Kingdom on 5 February 1986 forwarded the text of the Hill Livestock (Compensatory Allowances) Regulations 1984 and on 13 January 1986 forwarded the text of The Highlands and Islands Livestock Compensatory Allowances Scheme 1985 both of which came into operation on 1 January 1986; Whereas under Article 25 (1) of Regulation (EEC) No 797/85 the Commission has to decide whether, having regard to the objectives of the said Regulation and the need for a proper connection between the various measures, such texts comply with the Regulation and thus satisfy the conditions for financial contribution by the Community; Whereas the texts forwarded by the Government of the United Kingdom satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the EAGGF committee has been consulted on the financial aspects; Whereas the measures provided in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisons for the implementation of Title III of Regulation (EEC) No 797/85 in the United Kingdom cited in the preamble hereto satisfy the conditions for financial contribution by the Community towards common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 2 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4.